Exhibit 10.2

 


AMENDMENT NUMBER ONE TO

Development, Publishing and Distribution Agreement

 

This AMENDMENT NUMBER ONE TO DEVELOPMENT, PUBLISHING AND DISTRIBUTION AGREEMENT
is entered into this     day of July, 2004, by and between IXIA, a California
corporation doing business at 26601 West Agoura Road, Calabasas, CA 91302
(“Ixia”), and RADVIEW SOFTWARE, LTD., an Israeli corporation with corporate
headquarters located at 7 New England Executive Park, Burlington, Massachusetts
01803 (“RadView”).

 

Ixia and RadView are parties to a certain Development, Publishing and
Distribution Agreement dated February 7, 2003 (the “Agreement”).

 

Ixia and RadView hereby agree to modify and amend the Agreement as follows:

 

1.             All capitalized terms used herein shall have the meanings set
forth in the Agreement.

 

2.             Notwithstanding anything to the contrary contained in
Section 16.3.2 of the Agreement, in the event that Ixia exercises the Option,
then Ixia shall have the right, in its sole discretion, to pay RadView a
one-time payment in the amount of Two Hundred Fifty Thousand Dollars ($250,000)
in lieu of paying royalties under Section 16.3.2 above (the “In-Lieu Payment”),
which payment shall be in addition to the Option Exercise Fee.  In the event
Ixia chooses to pay the In-Lieu Payment, Ixia shall pay the In-Lieu Payment to
RadView within five (5) days after Ixia receives from RadView all Source
Materials in accordance with Section 13.2 of the Agreement.  Upon receipt by
RadView of the In-Lieu Payment, Ixia shall have no obligation to pay, and
RadView shall have no right to receive, any royalties with respect to the
Products, under any circumstances whatsoever.  Ixia acknowledges and agrees
that, following its exercise of the Option, Ixia shall be solely responsible for
licensing any third party software required by it to incorporate enabling keys
in the Products, (including, without limitation paying any applicable license
fees for such software); provided, however, that for such period of time during
the term of the Agreement when Ixia is reselling the Products using enabling
keys provided by RadView then RadView shall be responsible for the royalties
attributable to the enabling keys provided by RadView.  The third party software
currently used by RadView for creating enabling keys is FlexLM by Macrovision. 
In the event that there is any third party software required by Ixia to
incorporate enabling keys in the Products, but which is not disclosed in this
Amendment Number One, RadView shall be solely responsible for, and shall timely
make, any payments with respect to such third party software which arise in
connection with the generation of the enabling keys for, and/or incorporating
the enabling keys into, the Products, whether such generation and/or
incorporation is done by RadView or by Ixia.

 

3.             Ixia’s rights under Paragraphs 4 and 5 below are independent of
whether Ixia chooses to pay the In-Lieu Payment or chooses to pay royalties as
set forth in Section 16.3.2 of the Agreement.  Further, Ixia’s rights under
Paragraphs 4 and 5 below are independent of each other, and Ixia is free to
exercise its rights under one of Paragraphs 4 and 5 below without exercising its
rights under the other.

 

4.             Notwithstanding anything to the contrary contained in
Section 16.5 of the Agreement, in the event that Ixia exercises the Option, then
Ixia shall have the right, in its sole discretion, to receive the technical
assistance provided in Section 16.5 by sending Ixia personnel to RadView, in
lieu of having RadView station

 

1

--------------------------------------------------------------------------------


 

RadView personnel at Ixia.  If Ixia elects the foregoing alternative, Ixia may
station up to three (3) Ixia engineers to RadView’s Tel Aviv R&D facility to
work on transfer of knowledge for the WebLOAD technology, for a continuous
period of up to ninety (90) days from the day the first Ixia engineer arrives
(the “Onsite Period”).  The Onsite Period shall commence no later than August
15, 2004.  During the Onsite Period, RadView shall dedicate one (1)
technically-knowledgeable project manager who will devote an average of one-half
his or her weekly work hours during the Onsite Period.  In addition, RadView
will bring in additional engineering resources as reasonably needed by the Ixia
personnel.  RadView will keep a log of the hours of project management and
engineering consulting services (such services, the “Transition Services”)
provided to Ixia by RadView hereunder.  RadView shall provide up to six hundred
forty (640) man-hours of Transition Services at no charge to Ixia (the
“Transition Services Allowance”).  In the event that Ixia requests, and RadView
provides, any Transition Services in excess of the Transition Services
Allowance, such excess Transition Services shall be charged to Ixia at the rate
of One Hundred United States Dollars (US$100) per man-hour, provided that
RadView shall not be required to provide more than eight hundred (800) man-hours
of such excess Transition Services.  In any event, Ixia’s right to receive
Transition Services pursuant to this Paragraph 4 shall terminate upon the
expiration of the Onsite Period unless otherwise agreed upon by the parties in
writing.  Furthermore, if Ixia wishes to extend the Onsite Period, or if Ixia
causes the Onsite Period to be interrupted (other than because of a force
majeure event) and wishes to have the time made up after the calendar date on
which the Onsite Period would have ended if there had been no interruption, then
Ixia may only do so with RadView’s consent, in RadView’s sole discretion.  If
Ixia elects to send its engineers to RadView’s site in Israel, as outlined
above, Ixia may still request, and RadView shall provide, on a mutually
agreeable schedule, up to two man weeks of engineering support services at
Ixia’s site in California in order to facilitate an early transition of
development capabilities.  Ixia shall be responsible for all reasonable
travel-related expenses incurred by the RadView personnel going to Ixia’s site,
in accordance with Section 16.5 of the Agreement.   In addition, all such
support services shall be deemed Transition Services for purposes of this
Amendment and shall be counted toward the Transition Services Allowance defined
above.

 

5.             If Ixia exercises the Option, then Ixia shall have the right,
which must be exercised, if at all, not later than one hundred twenty (120) days
after the effective date of the exercise of the Option (as such date is defined
in Section 16.2 of the Agreement), but not the obligation, to hire, subject to
the terms of this paragraph 5, one (1) senior engineer from a list of qualified
RadView personnel, which list shall be agreed to by both Ixia and RadView. 
RadView shall prepare such list making a good faith effort to identify
well-qualified senior engineers who might be willing to relocate to Ixia’s
facility in Calabasas, California, USA. If Ixia elects to exercise the
above-referenced right to hire, its exercise shall conform to the following
procedure, any such exercise to be completed within the above-referenced one
hundred twenty (120) day period.  Ixia may make one or more offers of employment
to and enter into negotiations with any one candidate on the candidate list.  If
such candidate accepts an offer of employment with Ixia, then Ixia’s right to
hire as set forth in this paragraph shall automatically expire and be of no
further force or effect.  If the first candidate refuses Ixia’s offers of
employment, and Ixia elects to pursue a different candidate from the candidate
list, then (a) Ixia shall notify RadView of such determination, and (b) Ixia’s
right to hire the first candidate to whom it offered employment shall
automatically terminate and Ixia shall have no further right to hire such
candidate under the terms of this paragraph even if such candidate should
request employment from Ixia.  Ixia may then follow the same procedure with the
second, and if applicable, third candidate from the agreed upon list; in each
case, Ixia shall automatically relinquish all rights to solicit and/or hire the
candidate(s) previously solicited. If the third candidate refuses Ixia’s offers
of employment, then Ixia shall have no further right under this paragraph 5 to
hire any RadView employee.  The limitation that Ixia may only hire one (1) of
those three (3) candidates shall continue to apply in full at all times during
which Ixia has the right under this Paragraph 5 to hire any RadView senior
engineer.  The right to hire any one of those candidates shall automatically
expire at the end of the one hundred twenty (120) day period whether or not Ixia

 

2

--------------------------------------------------------------------------------


 

has made offers of employment to any candidate.  RadView agrees not to solicit
any candidate with counter offers or other enticements, or to do anything to
discourage any candidate from agreeing to interview with Ixia or from accepting
an offer of employment from Ixia.  Ixia and RadView both acknowledge that this
recruitment effort must be handled in a discreet and confidential manner so as
to not to disrupt the normal operations of the RadView engineering department. 
RadView does not represent, warrant or guarantee that any of the candidates will
accept any offer of employment from Ixia.  This paragraph 5 provides a limited
right to Ixia to hire one (1) RadView employee from the list of qualified
candidates referenced above.  In no event shall any provision of this paragraph
be construed to qualify, limit or diminish the force and effect of Section 26.11
of the Agreement except to the extent expressly provided above.  Furthermore, in
consideration of the solicitation and hiring right set forth above, Ixia agrees
that the period of applicability of Section 26.11 (No Hire) of the Agreement
shall be extended through the date falling two (2) years following the
expiration of the Onsite Period (including any extensions thereof which may be
agreed to by the parties).

 

6.             The parties agree that Section 16.6.5 of the Agreement should be
revised to read as follows:

 

“In addition, following Ixia’s exercise of the Option and payment of the Option
price and for so long as Ixia is paying royalties to RadView hereunder, RadView,
shall periodically and as available, provide Ixia with the Source Materials
relating to new releases, and shall also, at the end of such royalty payment
period, deliver to Ixia the Source Materials for the most current version of the
Products then being shipped by RadView.”

 

Further, in the event that Ixia exercises the Option and makes the In-Lieu
Payment instead of paying royalties, RadView’s obligations, and Ixia’s rights,
under Section 16.6.5 of the Agreement, shall nonetheless apply fully, except
that the period of RadView’s obligations and Ixia’s rights under such Section
16.6.5 shall end on the first (1st) anniversary of the effective date of Ixia’s
exercise of the Option (the “Post-Option Support Period”).  .  Without limiting
or qualifying the rights of either party under Section 16.6.5, the parties agree
that during the Post-Option Support Period, if Ixia identifies a deficiency in
the Source Materials delivered by RadView, Ixia shall notify RadView of such
deficiency and RadView shall promptly deliver such additional Source Materials
as may address such deficiency if such additional materials are then in
existence and available, it being understood and agreed to by both parties that
nothing in this Amendment shall be construed as requiring RadView to develop new
or additional materials for any reason whatsoever.

 

7.             Except as expressly set forth herein, the Agreement shall be and
remain in all respects as it now is, and each party retains all of its
respective rights under the Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

 

IXIA

 

RADVIEW SOFTWARE LTD.

 

 

 

 

 

 

 

 

By:

/s/ ERROL GINSBERG

 

By:

/s/ ILAN KINREICH

 

 

 

 

 

Name:

Errol Ginsberg

 

Name:

Ilan Kinreich

 

 

 

 

 

Title:

President and CEO

 

Title:

President and CEO

 

 

3

--------------------------------------------------------------------------------


 

Date:

July 7, 2004

 

Date:

July 7, 2004

 

 

4

--------------------------------------------------------------------------------